Citation Nr: 0614740	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1968 to June 1971 and from April 1977 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2003 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran requested a hearing before a Veterans Law Judge 
at the RO, and notice was sent to his address of record that 
such hearing had been scheduled for August 2, 2005.  The 
veteran did not appear for the hearing scheduled for August 
2, 2005.  On August 11, 2005, a statement by the veteran was 
received at the RO in which he said that several weeks 
earlier he had been hospitalized and that he had moved.  He 
requested that the hearing be re-scheduled.  The veteran's 
statement constitutes a timely motion for a new hearing date 
under the provisions of 38 C.F.R. § 20.704(d).  The case has 
been referred to the Veterans Law Judge who had been 
designated to preside at the hearing at the RO scheduled for 
August 2, 2005, and he hereby grants the motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700.

As noted in the Introduction, the veteran failed to appear at 
the scheduled time and place for a hearing before the 
undersigned Veterans Law Judge.  However, his motion for a 
new hearing date has been granted.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at the 
RO, and standard procedures to notify the 
appellant of the time and place of the 
scheduled hearing should be followed.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  By this remand, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran until he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter which 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


